Exhibit 10.1
Execution Version
REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT dated as of April 29, 2010 (the
“Agreement”) is entered into by and among BioMed Realty, L.P., a Maryland
limited partnership (the “Operating Partnership”), BioMed Realty Trust, Inc., a
Maryland corporation (the “Guarantor”), and Wells Fargo Securities, LLC, Credit
Suisse Securities (USA) LLC and Deutsche Bank Securities Inc., as
representatives (the “Representatives”) of the several initial purchasers (the
“Initial Purchasers”).
     The Operating Partnership, the Guarantor and the Representatives on behalf
of the Initial Purchasers are parties to the Purchase Agreement dated April 22,
2010 (the “Purchase Agreement”), which provides for the sale by the Operating
Partnership to the Initial Purchasers of $250 million aggregate principal amount
of the Operating Partnership’s 6.125% Senior Notes due 2020 (the “Securities”)
which will be guaranteed on an unsecured basis by the Guarantor. As an
inducement to the Initial Purchasers to enter into the Purchase Agreement, the
Operating Partnership and the Guarantor have agreed to provide to the Initial
Purchasers and their direct and indirect transferees the registration rights set
forth in this Agreement. The execution and delivery of this Agreement is a
condition to the closing under Section 5.I. of the Purchase Agreement.
     In consideration of the foregoing, the parties hereto agree as follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the following meanings:
     “Additional Interest” shall have the meaning set forth in Section 2(d)
hereof.
     “Business Day” shall mean any day, other than a Saturday, Sunday or any
other day on which banking institutions in New York, New York are authorized or
obligated by law or executive order to close.
     “Closing Date” shall mean the Closing Time as defined in the Purchase
Agreement.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
     “Exchange Dates” shall have the meaning set forth in Section 2(a)(ii)
hereof.
     “Exchange Offer” shall mean the exchange offer by the Operating Partnership
and the Guarantor of Exchange Securities for Registrable Securities pursuant to
Section 2(a) hereof.

 



--------------------------------------------------------------------------------



 



     “Exchange Offer Registration” shall mean a registration under the
Securities Act effected pursuant to Section 2(a) hereof.
     “Exchange Offer Registration Period” shall mean the one-year period
following the consummation of the Exchange Offer, exclusive of any period during
which any stop order shall be in effect suspending the effectiveness of the
Exchange Offer Registration Statement.
     “Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement,
including post-effective amendments thereto, in each case including the
Prospectus contained therein, all exhibits thereto and any document incorporated
by reference therein.
     “Exchange Securities” shall mean senior notes issued by the Operating
Partnership and guaranteed by the Guarantor under the Indenture containing terms
identical to the Securities (except that the Exchange Securities will not be
subject to restrictions on transfer or to any increase in annual interest rate
for failure to comply with this Agreement) and to be offered to Holders of
Registrable Securities in exchange for Securities pursuant to the Exchange
Offer.
     “FINRA” shall mean the Financial Industry Regulatory Authority, Inc.
     “Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Operating
Partnership or used or referred to by the Operating Partnership in connection
with the offer or sale of the Securities or the Exchange Securities.
     “Guarantor” shall have the meaning set forth in the preamble and shall also
include the Guarantor’s successors.
     “Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.
     “Indemnified Person” shall have the meaning set forth in Section 5(c)
hereof.
     “Indemnifying Person” shall have the meaning set forth in Section 5(c)
hereof.
     “Indenture” shall mean the Indenture relating to the Securities dated as of
April 29, 2010, among the Operating Partnership, the Guarantor, and U. S. Bank
National Association, as trustee, as the same may be amended from time to time
in accordance with the terms thereof.

2



--------------------------------------------------------------------------------



 



     “Initial Purchasers” shall have the meaning set forth in the preamble.
     “Inspector” shall have the meaning set forth in Section 3(a)(xiii) hereof.
     “Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Operating Partnership or any of its affiliates (as
defined in Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage or amount; and provided, further, that if the Operating
Partnership shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained.
     “Operating Partnership” shall have the meaning set forth in the preamble
and shall also include the Operating Partnership’s successors.
     “Participating Broker-Dealers” shall have the meaning set forth in Section
4(a) hereof.
     “Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
     “Prospectus” shall mean the prospectus included in a Registration
Statement, including any preliminary prospectus or a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or Rule 430B under the
Securities Act, and any such prospectus as amended or supplemented by any
prospectus supplement, including a prospectus supplement with respect to the
terms of the offering of any portion of the Registrable Securities covered by a
Shelf Registration Statement, and by all other amendments and supplements to
such prospectus, and in each case including any document incorporated by
reference therein.
     “Purchase Agreement” shall have the meaning set forth in the preamble.
     “Registrable Securities” shall mean the Securities; provided that the
Securities shall cease to be Registrable Securities (i) when a Registration
Statement with respect to such Securities has been declared effective under the
Securities Act and such Securities have been exchanged or disposed of pursuant
to such Registration Statement, (ii) when such Securities are eligible to be
sold pursuant to Rule 144 (or any similar provision then

3



--------------------------------------------------------------------------------



 



in force, but not Rule 144A) under the Securities Act or (iii) when such
Securities cease to be outstanding.
     “Registration Default” shall have the meaning set forth in Section 2(d)
hereof.
     “Registration Default Damages” shall have the meaning set forth in Section
2(d) hereof.
     “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Operating Partnership and the Guarantor with
this Agreement, including without limitation: (i) all SEC, stock exchange or
FINRA registration and filing fees, (ii) all fees and expenses incurred in
connection with compliance with state securities or blue sky laws (including
reasonable fees and disbursements of one counsel for any Underwriters or Holders
in connection with blue sky qualification of any Exchange Securities or
Registrable Securities), (iii) all expenses of any Persons in preparing or
assisting in preparing, word processing, printing and distributing any
Registration Statement, any Prospectus, and any Free Writing Prospectus and any
amendments or supplements thereto, any underwriting agreements, securities sales
agreements or other similar agreements and any other documents relating to the
performance of and compliance with this Agreement, (iv) all rating agency fees,
(v) all fees and disbursements relating to the qualification of the Indenture
under applicable securities laws, (vi) the fees and disbursements of the Trustee
and its counsel, (vii) the fees and disbursements of counsel for the Operating
Partnership and the Guarantor and, in the case of a Shelf Registration
Statement, the fees and disbursements of one counsel for the Holders (which
counsel shall be selected by the Majority Holders and which counsel may also be
counsel for the Initial Purchasers) and (viii) the fees and disbursements of the
independent public accountants of the Operating Partnership and the Guarantor,
including the expenses of any special audits or “comfort” letters required by or
incident to the performance of and compliance with this Agreement, but excluding
fees and expenses of counsel to the Underwriters (other than fees and expenses
set forth in clause (ii) above) or the Holders and underwriting discounts and
commissions, brokerage commissions and transfer taxes, if any, relating to the
sale or disposition of Registrable Securities by a Holder.
     “Registration Statement” shall mean any registration statement of the
Operating Partnership and the Guarantor that covers any of the Exchange
Securities or Registrable Securities pursuant to the provisions of this
Agreement and all amendments and supplements to any such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and any document incorporated by
reference therein.
     “Registration Statement Default” shall have the meaning set forth in
Section 2(d) hereof.
     “Representatives” shall have the meaning set forth in the preamble hereto.
     “SEC” shall mean the United States Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



     “Securities” shall have the meaning set forth in the preamble hereto.
     “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.
     “Shelf Effectiveness Period” shall have the meaning set forth in Section
2(b) hereof.
     “Shelf Registration” shall mean a registration effected pursuant to Section
2(b) hereof.
     “Shelf Registration Statement” shall mean a “shelf” registration statement
of the Operating Partnership and the Guarantor that covers all or a portion of
the Registrable Securities (but no other securities unless approved by the
Holders whose Registrable Securities are to be covered by such Shelf
Registration Statement) on an appropriate form under Rule 415 under the
Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and any document incorporated by reference
therein.
     “Shelf Registration Statement Default” shall have the meaning set forth in
Section 2(d) hereof.
     “Shelf Request” shall have the meaning set forth in Section 2(b) hereof.
     “Staff” shall mean the staff of the SEC.
     “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended from time to time.
     “Trustee” shall mean the trustee with respect to the Securities under the
Indenture.
     “Underwriter” shall have the meaning set forth in Section 3(e) hereof.
     “Underwritten Offering” shall mean an offering in which Registrable
Securities are sold to an Underwriter for reoffering to the public.
     2. Registration Under the Securities Act. (a) To the extent not prohibited
by any applicable law or applicable interpretations of the Staff, the Operating
Partnership and the Guarantor shall use their commercially reasonable efforts to
(i) cause to be filed, not later than 180 days following the Closing Date, an
Exchange Offer Registration Statement covering an offer to the Holders to
exchange all the Registrable Securities for Exchange Securities, (ii) cause the
Exchange Offer Registration Statement to become effective under the Securities
Act within 240 days of the Closing Date, and (iii) have such Registration
Statement remain continuously effective under the Securities Act,

5



--------------------------------------------------------------------------------



 



supplemented and amended as required under the Act, during the Exchange Offer
Registration Period. The Operating Partnership and the Guarantor shall commence
the Exchange Offer promptly after the Exchange Offer Registration Statement is
declared effective by the SEC and use their commercially reasonable efforts to
complete the Exchange Offer not later than 60 days after such effective date.
     The Operating Partnership and the Guarantor shall commence the Exchange
Offer by mailing the related Prospectus, appropriate letters of transmittal and
other accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law, substantially the following:

(i)   that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;   (ii)   the dates of acceptance for exchange (which
shall be a period of at least 20 Business Days from the date such notice is
mailed) (each, an “Exchange Date” and collectively, the “Exchange Dates”);  
(iii)   that any Registrable Security not tendered will remain outstanding and
continue to accrue interest (but not any Additional Interest) but will not
retain any rights under this Agreement;   (iv)   that any Holder electing to
have a Registrable Security exchanged pursuant to the Exchange Offer will be
required to (A) surrender such Registrable Security, together with the
appropriate letters of transmittal, to the institution and at the address
(located in the Borough of Manhattan, The City of New York) and in the manner
specified in the notice, or (B) effect such exchange otherwise in compliance
with the applicable procedures of the depositary for such Registrable Security,
in each case prior to the close of business on the last Exchange Date; and   (v)
  that any Holder will be entitled to withdraw its election, not later than the
close of business on the last Exchange Date, by (A) sending to the institution
and at the address (located in the Borough of Manhattan, The City of New York)
specified in the notice, a telegram, telex, facsimile transmission or letter
setting forth the name of such Holder, the principal amount of Registrable
Securities delivered for exchange and a statement that such Holder is
withdrawing its election to have such Securities exchanged, or (B) effecting
such withdrawal otherwise in compliance with the applicable procedures of the
depositary for such Registrable Security, in each case.

     As a condition to participating in the Exchange Offer, a Holder will be
required to represent to the Operating Partnership and the Guarantor that
(i) any Exchange Securities to be received by it will be acquired in the
ordinary course of its business, (ii) at the time of the commencement of the
Exchange Offer it has no arrangement or understanding with

6



--------------------------------------------------------------------------------



 



any Person to participate in the distribution (within the meaning of the
Securities Act) of the Exchange Securities in violation of the provisions of the
Securities Act, (iii) it is not an “affiliate” (within the meaning of Rule 405
under the Securities Act) of the Operating Partnership or the Guarantor and
(iv) if such Holder is a broker-dealer that will receive Exchange Securities for
its own account in exchange for Registrable Securities that were acquired as a
result of market-making or other trading activities, then such Holder will
deliver a Prospectus (or, to the extent permitted by law, make available a
Prospectus to purchasers) in connection with any resale of such Exchange
Securities.
     As soon as practicable after the last Exchange Date, the Operating
Partnership and the Guarantor shall:

(i)   accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and   (ii)  
deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Operating Partnership and issue, and cause the Trustee to promptly authenticate
and deliver to each Holder, Exchange Securities equal in principal amount to the
principal amount of the Registrable Securities surrendered by such Holder.

     The Operating Partnership and the Guarantor shall use their commercially
reasonable efforts to complete the Exchange Offer as provided above and shall
comply with the applicable requirements of the Securities Act, the Exchange Act
and other applicable laws and regulations in connection with the Exchange Offer.
The Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.
     (b) In the event that (i) the Operating Partnership and the Guarantor
determine that the Exchange Offer Registration provided for in Section 2(a)
above is not available or may not be completed as soon as practicable after the
last Exchange Date because it would violate any applicable law or applicable
interpretations of the Staff, (ii) the Exchange Offer is not for any other
reason completed within 300 days following the Closing Date or (iii) upon
receipt of a written request (a “Shelf Request”) from any Initial Purchaser
representing that it holds Registrable Securities that are or were ineligible to
be exchanged in the Exchange Offer, the Operating Partnership and the Guarantor
shall use their commercially reasonable efforts to cause to be filed as soon as
practicable after such determination, date or request, as the case may be, but
in no event more than 30 days after such determination, date or request, a Shelf
Registration Statement providing for the sale of all the Registrable Securities
by the Holders thereof and to have such Shelf Registration Statement declared
effective by the SEC within 90 days after such determination, date or request;
provided that no Holder shall be entitled to have its Registrable Securities
covered by such Shelf Registration Statement unless such Holder has returned to
the Guarantor a completed and signed selling securityholder questionnaire in
reasonable and customary form by the reasonable deadline for responses set forth
therein, which may include an agreement by the Holder to be bound by the
provisions of

7



--------------------------------------------------------------------------------



 



this Agreement applicable to such Holder, including the indemnification
obligations herein.
     In the event that the Operating Partnership and the Guarantor are required
to file a Shelf Registration Statement pursuant to clause (iii) of the preceding
sentence, the Operating Partnership and the Guarantor shall use their
commercially reasonable efforts to file and have declared effective by the SEC
both an Exchange Offer Registration Statement pursuant to Section 2(a) with
respect to all Registrable Securities and a Shelf Registration Statement (which
may be a combined Registration Statement with the Exchange Offer Registration
Statement) with respect to offers and sales of Registrable Securities held by
the Initial Purchasers that were ineligible to be exchanged in the Exchange
Offer.
     The Operating Partnership and the Guarantor agree to use their commercially
reasonable efforts to keep the Shelf Registration Statement continuously
effective until the date which is one year after the effective date of the Shelf
Registration Statement or such shorter period that will terminate when all the
Registrable Securities covered by the Shelf Registration Statement have been
sold pursuant to the Shelf Registration Statement (the “Shelf Effectiveness
Period”). The Operating Partnership and the Guarantor further agree to
supplement or amend the Shelf Registration Statement and the related Prospectus
and any Free Writing Prospectus if required by the rules, regulations or
instructions applicable to the registration form used by the Operating
Partnership for such Shelf Registration Statement or by the Securities Act or by
any other rules and regulations thereunder for shelf registration or if
reasonably requested by a Holder of Registrable Securities with respect to
information relating to such Holder, and to use their commercially reasonable
efforts to cause any such amendment to become effective and such Shelf
Registration Statement, Prospectus and Free Writing Prospectus to become usable
as soon as thereafter practicable. The Operating Partnership and the Guarantor
agree to furnish to the Holders of Registrable Securities copies of any such
supplement or amendment promptly after its being used or filed with the SEC.
     (c) The Operating Partnership and the Guarantor shall pay all Registration
Expenses in connection with any registration pursuant to Section 2(a) or Section
2(b) hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.
     (d) An Exchange Offer Registration Statement pursuant to Section 2(a)
hereof or a Shelf Registration Statement pursuant to Section 2(b) hereof will
not be deemed to have become effective unless it has been declared effective by
the SEC or is automatically effective upon filing with the SEC as provided by
Rule 462 under the Securities Act.
     In the event that (i) any Registration Statement required by this Agreement
is not filed with the SEC on or prior to the date specified in this Agreement,
(ii) any Registration Statement required by this Agreement has not become
effective on or prior

8



--------------------------------------------------------------------------------



 



to the date specified in this Agreement, or (iii) the Exchange Offer is not
completed on or prior to the date specified in this Agreement (each a
“Registration Statement Default”), then the interest rate on the Registrable
Securities will be increased by 0.25% per annum for the first 90-day period
thereafter, and the amount of such additional interest will increase by an
additional 0.25% per annum for each subsequent 90-day period, up to a maximum of
0.50% per annum over the original interest rate on the Securities (“Additional
Interest”). At the time the Registration Statements are filed or become
effective, as applicable, or the Exchange Offer is consummated, the interest
rate on the Securities shall revert to the original interest rate on the Closing
Date and the Operating Partnership and the Guarantor shall no longer be required
to pay Additional Interest.
     If the Shelf Registration Statement, if required hereby, (I) has been
declared effective and thereafter either ceases to be effective or the
Prospectus contained therein ceases to be usable at any time during the Shelf
Effectiveness Period, and such failure to remain effective or usable exists for
more than 30 days (whether or not consecutive) in any 12-month period, or
(II) if the Operating Partnership or the Guarantor through their omission fails
to name as a selling securityholder any Holder that had complied timely with its
obligations hereunder in a manner to entitle such Holder to be named in the
Shelf Registration Statement or any Prospectus (each a “Shelf Registration
Statement Default” and together with the Registration Statement Default, the
“Registration Default”), then the interest rate on the Registrable Securities
will be increased by 0.25% per annum for the first 90-day period thereafter, and
the amount of such additional interest will increase by an additional 0.25% per
annum for each subsequent 90-day period, up to a maximum of 0.50% per annum over
the original interest rate on the Securities (“Shelf Registration Additional
Interest” and together with Additional Interest, “Registration Default
Damages”). At the time that the Shelf Registration has again been declared
effective or the Prospectus again becomes useable or upon the time when the
Holder is permitted to sell its Registrable Securities pursuant to a Shelf
Registration Statement and Prospectus in accordance with applicable law, then
the interest rate on the Securities shall revert to the original interest rate
on the Closing Date and the Operating Partnership and the Guarantor shall no
longer be required to pay Shelf Registration Additional Interest.
     Any amounts of Registration Default Damages due pursuant to this Section
2(d) will be payable in cash on the next succeeding interest payment date to
Holders entitled to receive such Registration Default Damages on the relevant
record dates for the payment of such interest. If any Security ceases to be
outstanding during any period for which Registration Default Damages are
accruing, the Operating Partnership will prorate the Registration Default
Damages payable with respect to such Note.
     Notwithstanding anything herein to the contrary, the Registration Default
Damages rate on the Securities shall not exceed in the aggregate 0.50% per annum
and shall not be payable under more than one clause above for any given period
of time, except that if Registration Default Damages would be payable because of
more than one Registration Default, but at a rate of 0.25% per annum under one
Registration Default and at a rate of 0.50% per annum under the other, then the
Registration Default Damages rate shall be the higher rate of 0.50% per annum.
Other than the Operating Partnership’s

9



--------------------------------------------------------------------------------



 



obligation to pay Registration Default Damages in accordance with this
Section 2(d), neither the Operating Partnership nor the Guarantor will have any
liability for damages with respect to a Registration Default.
     The sole remedy for any violation of any obligations the Operating
Partnership may be deemed to have pursuant to Section 314(a)(1) of the Trust
Indenture Act or for the Operating Partnership’s or the Guarantor’s compliance
with Section 4.06 of the Indenture shall be the accrual of Registration Default
Damages on the Securities at a rate of 0.25% per annum based on the number of
days of the relevant interest period on which the Guarantor or the Operating
Partnership is deemed to be in violation of such section. In no event shall
Registration Default Damages accrue on the Securities at a per annum rate in
excess of 0.50% per annum pursuant to both the Indenture and this Agreement,
taken together, regardless of the number of events or circumstances giving rise
to the requirement to pay such Registration Default Damages.
     (e) The Operating Partnership and the Guarantor acknowledge that any
failure by the Operating Partnership or the Guarantor to comply with their
obligations under Section 2(a) and Section 2(b) hereof may result in material
irreparable injury to the Initial Purchasers or the Holders for which there is
no adequate remedy at law, that it will not be possible to measure damages for
such injuries precisely and that, in the event of any such failure, the Initial
Purchasers or any Holder may obtain such relief as may be required to
specifically enforce the Operating Partnership’s and the Guarantor’ obligations
under Section 2(a) and Section 2(b) hereof.
     3. Registration Procedures. (a) In connection with their obligations
pursuant to Section 2(a) and Section 2(b) hereof, the Operating Partnership and
the Guarantor shall:
     (i) prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, which form (x) shall be selected by
the Operating Partnership and the Guarantor, (y) shall, in the case of a Shelf
Registration, be available for the sale of the Registrable Securities by the
Holders thereof and (z) shall comply as to form in all material respects with
the requirements of the applicable form and include all financial statements
required by the SEC to be filed therewith; and use their commercially reasonable
efforts to cause such Registration Statement to become effective and remain
effective for the applicable period in accordance with Section 2 hereof;
     (ii) prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period in accordance with
Section 2 hereof and cause each Prospectus to be supplemented by any required
prospectus supplement and, as so supplemented, to be filed pursuant to Rule 424
under the Securities Act; and to comply fully with the applicable provisions of
Rule 424 and 430A under the Securities Act in a timely manner; and keep each
Prospectus current during the period described in Section 4(3) of and Rule 174
under the Securities Act that is applicable to transactions by brokers or
dealers with respect to the Registrable Securities or Exchange

10



--------------------------------------------------------------------------------



 



Securities. To the extent any Free Writing Prospectus is used, file with the SEC
any Free Writing Prospectus that is required to be filed by the Operating
Partnership or the Guarantor with the SEC in accordance with the Securities Act
and to retain any Free Writing Prospectus not required to be filed;
     (iii) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities covered by the Shelf Registration Statement, to counsel
for the Initial Purchasers, to counsel for such Holders and to each Underwriter
of an Underwritten Offering of Registrable Securities, if any, without charge,
as many copies of each Prospectus, including each preliminary Prospectus, and
each Free Writing Prospectus and any amendment or supplement thereto, as such
Holder, counsel or Underwriter may reasonably request in order to facilitate the
sale or other disposition of the Registrable Securities thereunder; and the
Operating Partnership and the Guarantor consent to the use of such Prospectus
and Free Writing Prospectus and any amendment or supplement thereto in
accordance with applicable law by each of the selling Holders of Registrable
Securities and any such Underwriters in connection with the offering and sale of
the Registrable Securities covered by and in the manner described in such
Prospectus or Free Writing Prospectus or any amendment or supplement thereto in
accordance with applicable law;
     (iv) use their commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or blue sky laws of
such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement becomes effective; cooperate with such Holders
in connection with any filings required to be made with FINRA; and do any and
all other acts and things that may be reasonably necessary or advisable to
enable each Holder to complete the disposition in each such jurisdiction of the
Registrable Securities owned by such Holder; provided that neither the Operating
Partnership nor the Guarantor shall be required to (1) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (2) file
any general consent to service of process in any such jurisdiction or take any
other action that would subject either of them to service of process in suits or
(3) subject itself to taxation in any such jurisdiction if it is not so subject;
     (v) in the case of a Shelf Registration, notify each Holder of Registrable
Securities covered by the Shelf Registration Statement, counsel for such Holders
and counsel for the Initial Purchasers promptly and, if requested by any such
Holder or counsel, confirm such advice in writing (1) when a Registration
Statement has become effective and when any post-effective amendment thereto has
been filed and becomes effective (other than the filing of documents to be
incorporated by reference in a Registration Statement) or when any Free Writing
Prospectus has been filed or any amendment or supplement to the Prospectus or
Free Writing Prospectus has been filed, (2) of any request by the SEC or any
state securities authority for amendments and supplements to a Registration
Statement, Prospectus or Free Writing Prospectus or for additional information
after the Registration Statement has become effective, (3) of the

11



--------------------------------------------------------------------------------



 



issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, (4) if, between the effective date of a
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of the Operating Partnership
or the Guarantor contained in any underwriting agreement, securities sales
agreement or other similar agreement, if any, relating to an offering of such
Registrable Securities cease to be true and correct in all material respects or
if the Operating Partnership or the Guarantor receives any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation of any proceeding for such purpose,
(5) of the happening of any event during the period a Shelf Registration
Statement is effective that makes any statement made in such Registration
Statement or the related Prospectus or any Free Writing Prospectus untrue in any
material respect or that requires the making of any changes in such Registration
Statement, Prospectus or Free Writing Prospectus in order to make the statements
therein not misleading and (6) of any determination by the Operating Partnership
or the Guarantor that a post-effective amendment to a Registration Statement
would be appropriate, other than documents to be incorporated by reference in
such Registration Statement;
     (vi) use their commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of a Registration Statement at the
earliest practicable moment and provide prompt notice to each Holder of the
withdrawal of any such order;
     (vii) in the case of a Shelf Registration, if requested, furnish to each
selling Holder of Registrable Securities, without charge, at least one conformed
copy of each Shelf Registration Statement and any post-effective amendment
thereto (without any documents incorporated therein by reference or exhibits
thereto, unless requested);
     (viii) in the case of a Shelf Registration, cooperate with the selling
Holders of Registrable Securities to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends and enable such Registrable Securities to be
issued in such denominations and registered in such names (consistent with the
provisions of the Indenture) as such Holders may reasonably request at least one
Business Day prior to the closing of any sale of Registrable Securities;
     (ix) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(a)(v)(5) hereof, use their commercially reasonable
efforts to prepare and file with the SEC a supplement or post-effective
amendment to such Shelf Registration Statement or the related Prospectus, any
Free Writing Prospectus or any document incorporated therein by reference or
file any other required document so that, as thereafter delivered (or, to the
extent permitted by law, made available) to purchasers of the Registrable
Securities, such Prospectus or Free Writing Prospectus, as the case may be, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Operating Partnership and
the Guarantor

12



--------------------------------------------------------------------------------



 



shall notify the Holders of Registrable Securities to suspend use of the
Prospectus or Free Writing Prospectus, as the case may be, as promptly as
practicable after the occurrence of such an event, and such Holders hereby agree
to suspend use of the Prospectus or Free Writing Prospectus, as the case may be,
until the Operating Partnership and the Guarantor have amended or supplemented
the Prospectus or Free Writing Prospectus, as the case may be, to correct such
misstatement or omission;
     (x) a reasonable time prior to the filing of any Registration Statement,
any Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or Free Writing Prospectus,
provide copies of such document to the Initial Purchasers and their counsel
(and, in the case of a Shelf Registration Statement, to the selling Holders of
Registrable Securities and their counsel) and make such of the representatives
of the Operating Partnership and the Guarantor as shall be reasonably requested
by the Initial Purchasers or their counsel (and, in the case of a Shelf
Registration Statement, the selling Holders of Registrable Securities or their
counsel) available for discussion of such document; and the Operating
Partnership and the Guarantor shall not, at any time after initial filing of a
Registration Statement, file any Prospectus, any Free Writing Prospectus, any
amendment of or supplement to a Registration Statement or a Prospectus, or a
Free Writing Prospectus, of which the Initial Purchasers and their counsel (and,
in the case of a Shelf Registration Statement, the selling Holders of
Registrable Securities and their counsel) shall not have previously been advised
and furnished a copy or to which the Initial Purchasers or their counsel (and,
in the case of a Shelf Registration Statement, the selling Holders of
Registrable Securities or their counsel) shall reasonably object;
     (xi) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of a
Registration Statement;
     (xii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;
     (xiii) in the case of a Shelf Registration, make available for inspection
at the Guarantor’s principal place of business by a representative of the
selling Holders of the Registrable Securities (an “Inspector”), any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
any attorneys and accountants designated by a majority of the Holders of
Registrable Securities to be included in such Shelf Registration and any
attorneys and accountants designated by such Underwriter, at reasonable times
and in a reasonable manner, all pertinent financial and other records, documents
and properties of the Operating Partnership and the Guarantor, and cause the

13



--------------------------------------------------------------------------------



 



respective officers, directors and employees of the Operating Partnership and
the Guarantor to supply all information reasonably requested by any such
Inspector, Underwriter, attorney or accountant in connection with a Shelf
Registration Statement as is customary for similar due diligence examinations;
provided that if any such information is identified by the Operating Partnership
or the Guarantor as being confidential or proprietary, each Person receiving
such information shall take such actions as are reasonably necessary to protect
the confidentiality of such information to the extent such action is otherwise
not inconsistent with, an impairment of or in derogation of the rights and
interests of any Inspector, Holder or Underwriter);
     (xiv) if reasonably requested by any Holder of Registrable Securities
covered by a Shelf Registration Statement, promptly include in a Prospectus
supplement or post-effective amendment such information with respect to such
Holder as such Holder reasonably requests to be included therein and make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as the Operating Partnership has received notification of the matters to
be so included in such filing; and
     (xvi) in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those requested by the Holders of a majority in principal amount of the
Registrable Securities being sold) in order to expedite or facilitate the
disposition of such Registrable Securities including, but not limited to, an
Underwritten Offering and in such connection, (1) to the extent possible, make
such representations and warranties to the Holders and any Underwriters of such
Registrable Securities with respect to the business of the Operating Partnership
and its subsidiaries and the Registration Statement, Prospectus, any Free
Writing Prospectus and documents incorporated by reference or deemed
incorporated by reference, if any, in each case, in form, substance and scope as
are customarily made by the Operating Partnership and the Guarantor to
underwriters in underwritten offerings and confirm the same if and when
requested, (2) obtain opinions of counsel to the Operating Partnership and the
Guarantor (which counsel and opinions, in form, scope and substance, shall be
reasonably satisfactory to the Holders and such Underwriters and their
respective counsel) addressed to each selling Holder and Underwriter of
Registrable Securities, covering the matters customarily covered in opinions
requested in underwritten offerings, (3) obtain “comfort” letters from the
independent registered public accountants of the Operating Partnership and the
Guarantor (and, if necessary, any other certified public accountant of any
subsidiary of the Operating Partnership or the Guarantor, or of any business
acquired by the Operating Partnership or the Guarantor for which financial
statements and financial data are or are required to be included in the
Registration Statement) addressed to each selling Holder and Underwriter of
Registrable Securities, such letters to be in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
underwritten offerings and (4) deliver such documents and certificates as may be
reasonably requested by the Holders of a majority in principal amount of the
Registrable Securities being sold or the Underwriters, and which are customarily
delivered in underwritten offerings, to evidence the continued validity of the
representations and warranties of the Operating Partnership

14



--------------------------------------------------------------------------------



 



and the Guarantor made pursuant to clause (1) above and to evidence compliance
with any customary conditions contained in an underwriting agreement.
     (b) In the case of a Shelf Registration Statement, the Operating
Partnership may require each Holder of Registrable Securities to furnish to the
Operating Partnership such information regarding such Holder and the proposed
disposition by such Holder of such Registrable Securities as the Operating
Partnership and the Guarantor may from time to time reasonably request in
writing.
     (c) In the case of a Shelf Registration Statement, each Holder of
Registrable Securities covered in such Shelf Registration Statement agrees that,
upon receipt of any notice from the Operating Partnership and the Guarantor of
the happening of any event of the kind described in Section 3(a)(v)(3) or
3(a)(v)(5) hereof, such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to the Shelf Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(a)(ix) hereof and, if so directed by the Operating
Partnership and the Guarantor, such Holder will deliver to the Operating
Partnership and the Guarantor all copies in its possession, other than permanent
file copies then in such Holder’s possession, of the Prospectus covering such
Registrable Securities that is current at the time of receipt of such notice.
     (d) If the Operating Partnership and the Guarantor shall give any notice
pursuant to Section 3(c) hereof to suspend the disposition of Registrable
Securities pursuant to a Shelf Registration Statement, the Operating Partnership
and the Guarantor shall extend the period during which such Shelf Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from and including the date of the giving of such
notice to and including the date when the Holders of such Registrable Securities
shall have received copies of the supplemented or amended Prospectus necessary
to resume such dispositions. The Operating Partnership and the Guarantor may
give any such notice only twice during any 365-day period and any such
suspensions shall not exceed 60 days (whether or not consecutive) in the
aggregate during any 365-day period, provided that, if the event triggering the
suspension relates to a proposed or pending material business transaction, the
disclosure of which the board of directors of the Guarantor determines in good
faith would be reasonably likely to impede the ability to consummate the
transaction or would otherwise be seriously detrimental to the Operating
Partnership or the Guarantor and its subsidiaries taken as a whole, the
Operating Partnership and the Guarantor may extend the suspension from 60 days
in any 365-day period to 90 days in any 365-day period.
     (e) The Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment bank or
investment banks and manager or managers (each an “Underwriter”) that will
administer the offering will be selected by the Holders of a majority in
principal amount of the Registrable Securities included in such offering,
subject to the approval of the Operating Partnership, which approval shall not
be unreasonably withheld.

15



--------------------------------------------------------------------------------



 



     4. Participation of Broker-Dealers in Exchange Offer. (a) The Staff has
taken the position that any broker-dealer that receives Exchange Securities for
its own account in the Exchange Offer in exchange for Securities that were
acquired by such broker-dealer as a result of market-making or other trading
activities (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.
     The Operating Partnership and the Guarantor understand that it is the
Staff’s position that if the Prospectus contained in the Exchange Offer
Registration Statement includes a plan of distribution containing a statement to
the above effect and the means by which Participating Broker-Dealers may resell
the Exchange Securities, without naming the Participating Broker-Dealers or
specifying the amount of Exchange Securities owned by them, such Prospectus may
be delivered by Participating Broker-Dealers to satisfy their prospectus
delivery obligation under the Securities Act in connection with resales of
Exchange Securities for their own accounts, so long as the Prospectus otherwise
meets the requirements of the Securities Act.
     (b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Operating Partnership and the Guarantor agree to amend or
supplement the Prospectus contained in the Exchange Offer Registration Statement
for a period of up to 180 days after the last Exchange Date (as such period may
be extended pursuant to Section 3(d) of this Agreement), if requested by the
Initial Purchasers or by one or more Participating Broker-Dealers, in order to
expedite or facilitate the disposition of any Exchange Securities by
Participating Broker-Dealers consistent with the positions of the Staff recited
in Section 4(a) above. The Operating Partnership and the Guarantor further agree
that Participating Broker-Dealers shall be authorized to deliver such Prospectus
(or, to the extent permitted by law, make available) during such period in
connection with the resales contemplated by this Section 4.
     (c) The Initial Purchasers shall have no liability to the Operating
Partnership, the Guarantor or any Holder with respect to any request that they
may make pursuant to Section 4(b) above.
     5. Indemnification and Contribution. (a) The Operating Partnership and each
Guarantor, jointly and severally, agree to indemnify and hold harmless each
Initial Purchaser and each Holder, their respective affiliates, directors and
officers and each Person, if any, who controls any Initial Purchaser or any
Holder within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, reasonable legal fees and other
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), that arise out of, or are
based upon, any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements

16



--------------------------------------------------------------------------------



 



therein not misleading, or any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus, any Free Writing Prospectus or any
“issuer information” filed or required to be filed pursuant to Rule 433(d) under
the Securities Act, or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except insofar as
such losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to any Initial
Purchaser or information relating to any Holder furnished to the Operating
Partnership in writing through the Representatives or any selling Holder
expressly for use therein. In connection with any Underwritten Offering
permitted by Section 3, the Operating Partnership and the Guarantor, jointly and
severally, will also indemnify the Underwriters, if any, selling brokers,
dealers and similar securities industry professionals participating in the
distribution, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement.
     (b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Operating Partnership, the Guarantor, the Initial Purchasers and
the other selling Holders, the directors of the Operating Partnership and the
Guarantor, each officer of the Operating Partnership and the Guarantor who
signed the Registration Statement and each Person, if any, who controls the
Operating Partnership, the Guarantor, any Initial Purchaser and any other
selling Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the indemnity set forth in
paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Holder furnished to the
Operating Partnership in writing by such Holder expressly for use in any
Registration Statement, any Prospectus and any Free Writing Prospectus. This
indemnity provision shall be in addition to any liability that any such Holder
may otherwise have to the Operating Partnership or the Guarantor.
     (c) If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under this Section 5 except to the extent that it has been prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 5. If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person to represent the Indemnified Person and any others

17



--------------------------------------------------------------------------------



 



entitled to indemnification pursuant to this Section 5 that the Indemnifying
Person may designate in such proceeding and shall pay the reasonable fees and
expenses of such counsel related to such proceeding, as incurred. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed in writing to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
upon the advice of counsel shall have reasonably concluded that there may be
legal defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) for any Initial Purchaser, its affiliates, directors and
officers and any control Persons of such Initial Purchaser shall be designated
in writing by the Representatives, (y) for any Holder, its directors and
officers and any control Persons of such Holder shall be designated in writing
by the Majority Holders and (z) in all other cases shall be designated in
writing by the Operating Partnership. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 60 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.
     (d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such

18



--------------------------------------------------------------------------------



 



paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities (i) in such proportion as is
appropriate to reflect the relative benefits received by the Operating
Partnership and the Guarantor from the offering of the Securities and the
Exchange Securities, on the one hand, and by the Holders from receiving
Securities or Exchange Securities registered under the Securities Act, on the
other hand, or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Operating Partnership and the Guarantor on the one hand and the Holders on the
other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Operating Partnership and the
Guarantor on the one hand and the Holders on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Operating Partnership and the Guarantor
or by the Holders and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
     (e) The Operating Partnership, the Guarantor and the Holders agree that it
would not be just and equitable if contribution pursuant to this Section 5 were
determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) above. The
amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim. Notwithstanding the provisions of this Section 5, in no event
shall a Holder be required to contribute any amount in excess of the amount by
which the total price at which the Securities or Exchange Securities sold by
such Holder exceeds the amount of any damages that such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
indemnification or contribution from any Person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 5, each person who
controls a Holder within the meaning of either the Securities Act or the
Exchange Act and each director, officer, employee and agent of such Holder shall
have the same rights to contribution as such Holder, and each person who
controls the Operating Partnership or the Guarantor within the meaning of either
the Securities Act or the Exchange Act, each officer of the Operating
Partnership or the Guarantor who shall have signed the Registration Statement
and each director of the Operating Partnership or the Guarantor shall have the
same rights to contribution as the Operating Partnership and the Guarantor,
subject in each case to the applicable terms and conditions of this paragraph
(e).

19



--------------------------------------------------------------------------------



 



     (f) The remedies provided for in this Section 5 are not exclusive and shall
not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.
     (g) The indemnity and contribution provisions contained in this Section 5
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
the Initial Purchasers or any Holder or any Person controlling any Initial
Purchaser or any Holder, or by or on behalf of the Operating Partnership or the
Guarantor or the officers or directors of or any Person controlling the
Operating Partnership or the Guarantor, (iii) acceptance of any of the Exchange
Securities and (iv) any sale of Registrable Securities pursuant to a Shelf
Registration Statement.
     6. General.
     (a) No Inconsistent Agreements. The Operating Partnership and the Guarantor
represent, warrant and agree that (i) the rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of any other outstanding securities issued or
guaranteed by the Operating Partnership or the Guarantor under any other
agreement and (ii) neither the Operating Partnership nor the Guarantor has
entered into, or on or after the date of this Agreement will enter into, any
agreement that is inconsistent with the rights granted to the Holders of
Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.
     (b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Operating Partnership and the Guarantor have obtained the written
consent of Holders of at least a majority in aggregate principal amount of the
outstanding Registrable Securities affected by such amendment, modification,
supplement, waiver or consent; provided that no amendment, modification,
supplement, waiver or consent to any departure from the provisions of Section 5
hereof shall be effective as against any Holder of Registrable Securities unless
consented to in writing by such Holder. Any amendments, modifications,
supplements, waivers or consents pursuant to this Section 6(b) shall be by a
writing executed by each of the parties hereto.
     (c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telecopier, or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Operating
Partnership by means of a notice given in accordance with the provisions of this
Section 6(c), which address initially is, with respect to the Initial
Purchasers, the address set forth in the Purchase Agreement; (ii) if to the
Operating Partnership and the Guarantor, initially at the Operating
Partnership’s address set forth in the Purchase Agreement and thereafter at such
other address, notice of which is given in accordance with the provisions of
this Section 6(c); and (iii) to such

20



--------------------------------------------------------------------------------



 



other persons at their respective addresses as provided in the Purchase
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 6(c). All such notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; five Business Days after being deposited in the
mail, postage prepaid, if mailed; when receipt is acknowledged, if telecopied;
and on the next Business Day if timely delivered to an air courier guaranteeing
overnight delivery. Copies of all such notices, demands or other communications
shall be concurrently delivered by the Person giving the same to the Trustee, at
the address specified in the Indenture.
     (d) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such Person shall be entitled to receive the benefits hereof. The Initial
Purchasers (in their capacity as Initial Purchasers) shall have no liability or
obligation to the Operating Partnership or the Guarantor with respect to any
failure by a Holder to comply with, or any breach by any Holder of, any of the
obligations of such Holder under this Agreement.
     (e) Third Party Beneficiaries. Each Holder shall be a third party
beneficiary to the agreements made hereunder between the Operating Partnership
and the Guarantor, on the one hand, and the Initial Purchasers, on the other
hand, and shall have the right to enforce such agreements directly to the extent
it deems such enforcement necessary or advisable to protect its rights or the
rights of other Holders hereunder.
     (f) Rule 144A. The Operating Partnership hereby agrees with each Holder,
for so long as any Registrable Securities remain outstanding, to make available
to any Holder or beneficial owner of Registrable Securities in connection with
any sale thereof and any prospective purchaser of such Registrable Securities
from such Holder or beneficial owner, the information required by Rule
144A(d)(4) under the Securities Act in order to permit resales of such
Registrable Securities pursuant to Rule 144A under the Securities Act.
     (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Facsimile signatures shall
constitute original signatures for all purposes of this Agreement.

21



--------------------------------------------------------------------------------



 



     (h) Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.
     (i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (j) Miscellaneous. This Agreement contains the entire agreement between the
parties relating to the subject matter hereof and supersedes all oral statements
and prior writings with respect thereto. If any term, provision, covenant or
restriction contained in this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable or against public policy, the
remainder of the terms, provisions, covenants and restrictions contained herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. The Operating Partnership, the Guarantor and the Initial
Purchasers shall endeavor in good faith negotiations to replace the invalid,
void or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, void or unenforceable
provisions.

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            BIOMED REALTY, L.P.
      By:   /s/ R. Kent Griffin       Name:   R. Kent Griffin        Title:  
 President, Chief Operating Officer
and Chief Financial Officer           GUARANTOR:

BIOMED REALTY TRUST, INC.       By:   /s/ R. Kent Griffin        Name:   R. Kent
Griffin        Title:    President, Chief Operating Officer
and Chief Financial Officer

 



--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

          Wells Fargo Securities, LLC
    By:   /s/ Carolyn C. Hurley      Name:   Carolyn C. Hurley      Title:  
Director        Credit Suisse Securities (USA) LLC
    By:   /s/ Arik Prawer      Name:   Arik Prawer      Title:   Managing
Director        Deutsche Bank Securities Inc.
    By:   /s/ Jared D. Birnbaum      Name:   Jared D. Birnbaum      Title:  
Director              By:   /s/ Ben-zon Smilchensky      Name:   Ben-zon
Smilchensky      Title:   Managing Director     

For themselves and the other several Initial Purchasers.
 

 